We agree with the Supreme Court that there are issues of fact which require denial of the motion for summary judgment.
Upon searching the record, we find no merit to the defendants and third-party plaintiffs’ request on appeal for summary judgment as against Western World Insurance Company, Inc. (see, CPLR 3212 [b]) on the ground that the insurance company unreasonably delayed, as a matter of law, in transmitting its notice of disclaimer (see, Zappone v Home Ins. Co., 55 NY2d 131). Mollen, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.